DETAILED ACTION

Claims 1-3, 6 and 9-11 have been amended. Claim 8 has been cancelled. Claims 1-7 and 9-11 remain pending in the application.
Claims 1 and 9 are independent.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment and Arguments

Applicant’s amendments to the Specification have overcome each and every objection directed to the Specification previously set forth in the Final Rejection Office Action. As a result, each and every objection directed to the Specification previously set forth in the Final Rejection Office Action have been withdrawn.

Applicant’s amendments to the claims have NOT avoided invoking 112(f) in claims 1 and 4-7 previously set forth in the Final Rejection Office Action. Invoking 112(f) in claims 1 and 4-7 previously set forth in the Final Rejection Office Action have been maintained.

Applicant’s amendments to the claims have NOT overcome the 112(a) rejections directed to claims 10-11. Claims 10-11 have been amended to further specify that in a period that is after the first manufacturing machine breaks down but before the maintenance time, the second manufacturing continues to operate at the updated second productivity after restarting the first manufacturing machine. The period that after the first manufacturing machine breaks down but before the maintenance time is referred to period Z in specification. However, nowhere in the specification describes about restarting the first manufacturing machine in the period Z. Therefore claims 10-11 contain subject matter which was not described in the specification at the time the application was filed. The 112(a) rejections directed to claims 10-11 have been maintained.

Applicant's arguments regarding 35 USC § 103 rejections with respect to amended claims have been fully considered but in moot in view of new ground of rejection.

The teachings of Yamamoto, Barker, Haag, Fujishiro and Watanabe as disclosed in the previous office action are hereby incorporated by references to the extent applicable to the amended claims.

Applicant amended independent claims 1 and 9 to further specify:
1) A production system operating a plurality of manufacturing machines, based on a plan of an amount of workpieces to be produced by a predetermined time, and a productivity of a manufacturing machine being a number of workpieces per unit time the manufacturing machine performs the process on;
2) controls the first manufacturing machine to have an updated first productivity that is equal to or greater than the original first productivity by changing an amount of work per unit workpiece involved in the first process performed by the first manufacturing machine.

Regarding 1), Yamamoto teaches a production system operating a plurality of manufacturing machines, based on a plan of an amount of workpieces to be produced by a time period (Figs. 1&2 [0022] [0026] [0027] [0053] production planning to manage production of predetermined amount of spot welding to be finished from start time to finish time).
Yamamoto does not explicitly further teach the time period defined by a predetermined time and a productivity of a manufacturing machine being a number of workpieces per unit time the manufacturing machine performs the process on.
Prior art of record Fujishiro teaches the time period is predetermined by a predetermined time (Fujishiro: Fig. 8 page 5 paragraph 4 from the bottom, the remaining production amount and remaining time) and a productivity of a manufacturing machine being a number of workpieces per unit time the manufacturing machine performs the process on (page 5 paragraph 5 product production capacity such as production speed for each machine).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yamamoto to incorporate the teachings of Fujishiro because they all directed to device failure management in industrial operations. Defining operation plan with amount of workpieces to be manufactured by predetermined time and defining productivity with production speed of workpieces will help execute the operation plan.
In addition, cited not applied prior art of record Saneyoshi US 20200058081 A1 teaches operation plan based on a plan of an amount of workpieces to produce by a predetermined time (fig. 4 [0100]) and a productivity of a manufacturing machine being a number of workpieces per unit time the manufacturing machine performs the process on ([0075]).

Regarding 2), Bake teaches the production control unit controls the first manufacturing machine to have an updated first productivity that is equal to or greater than the original first productivity by changing an amount of work per unit workpiece involved in the first process performed by the first manufacturing machine (Bake teaches the production control unit controls the first manufacturing machine to have an updated first productivity that is equal to the original first productivity. By broadest interpretation, when the first manufacturing machine to have an updated first productivity that is equal to the original first productivity – do nothing to continue the process, means by changing an amount of work per unit workpiece that equals to zero).
In addition, Yamamoto also teaches updating a productivity of a manufacturing machine by changing an amount of work per unit workpiece involved in a process performed by the manufacturing machine ([0056] reducing an operation load by reducing an operation speed of the robot).

Another iteration of claim analysis has been made. Please refer to the corresponding sections of the claim analysis below for details.

Claim Objections

Claims 1 and 9 are objected to because of the following informalities: 

Claims 1 and 9 recite “an amount of workpieces to produce” in first paragraph. that has typos, should be “an amount of workpieces to be produced”.

Appropriate correction is required.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Such claim limitations are: 
“planning unit”, “detection unit”, “prediction unit”, “decision unit”, “production control unit”, “operation information acquisition unit”, “specifying unit” and “replacement component management unit”, in claims 1 and 4-7;

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 10-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 10-11 recite “in a period that is after the first manufacturing machine breaks down but before the maintenance time, the second manufacturing machine continues to operate at the updated second productivity after restarting the first manufacturing machine”. The period that after the first manufacturing machine breaks down but before the maintenance time is referred to period Z in specification. However, nowhere in the specification describes about restarting the first manufacturing machine in the period Z. Therefore claims 10-11 contain subject matter which was not described in the specification at the time the application was filed. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-7 and 9-11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.

Claim 1 recites “a number of workpieces” in paragraph 2-3, “the plan of workpieces “in paragraph 4, and “the amount of workpieces” in paragraph 8. The relationship between “workpieces” recited above and “workpieces” in first paragraph are not clear. For examination purpose, “workpieces” recited above will be construed as “the workpieces”.

Claim 1 recites “when the detection unit detects the sign of the breakdown” that that directs to contingent limitation.  The broadest reasonable interpretation of a system claim having contingent limitations requires having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur (See MPEP §2111.04 (II)). For examination purpose, “when the detection unit detects the sign of the breakdown” will be construed as “in respond to that the detection unit detects the sign of the breakdown”.

Claim 7 recites “the amount of operation of the first manufacturing machine” lacks antecedent. For examination purpose, “the amount of operation of the first manufacturing machine” will be construed as “an amount of operation of the first manufacturing machine”.

Claim 9 recites “a number of workpieces” in paragraph 2, The relationship between “a number of workpieces” in paragraph 2 and “workpieces” in first paragraph is not clear. For examination purpose, “a number of workpieces” in paragraph 2 will be construed as “the workpieces”.

Claim 9 recites “when the sign of the breakdown is detected” that that directs to contingent limitation.  The broadest reasonable interpretation of a method claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (See MPEP §2111.04 (II)). For examination purpose, “when the sign of the breakdown is detected” will be construed as “in respond to that the sign of the breakdown is detected”.

Claim 9 recites “an original first productivity” in paragraph 7. The relationship between “an original first productivity” recited above and “an original first productivity” in 2nd paragraph is not clear. For examination purpose, “an original first productivity” in paragraph 7 will be construed as “the original first productivity”.

Claim 9 recites “an original second productivity” in paragraph 7. The relationship between “an original second productivity” recited above and “an original second productivity” in 2nd paragraph is not clear. For examination purpose, “an original second productivity” in paragraph 7 will be construed as “the original second productivity”.

Claim 9 recites “a second total productivity” in last paragraph that is not consistent with rest of claim elements. For examination purpose, “a second total productivity” will be construed as “an updated second productivity”.

Regarding dependent Claims 2-7 and 10-11, dependent claims inherit the deficiencies of their respective parent(s).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto US 20170153625 A1, in view of Barker US 11016468 B1 and Fujishiro WO 2016189603 A11.

Regarding claim 1, Yamamoto teaches a production system operating a plurality of manufacturing machines, based on a plan of an amount of workpieces to produce by a time period (Figs. 1&2 [0022] [0026] [0027] [0053] production planning to manage production of predetermined amount of spot welding to be finished from start time to finish time), the production system comprising:
a first manufacturing machine being one of the plurality of manufacturing machines and carrying out a first process on the workpieces, a productivity of the first manufacturing machine that the first manufacturing machine performs the first process on; (Figs. 1 & 2 [0026] [0027] [0053] machine 3a – first manufacturing machine of three machines performs a part of the welding points – first process, the productivities for each machines are set to complete the amount of production from start time to finish time);
a second manufacturing machine being one of the plurality of manufacturing machines and carrying out a second process on the workpieces, a productivity of the second manufacturing machine that the second manufacturing machine performs the second process on, the second manufacturing machine being configured to carry out, as a substitute, at least a part of the first process on the workpieces; (Figs. 1 & 2 [0026] [0027] [0053] machine 3b – second manufacturing machine of three machines performs a part of the welding points – second process, the productivities for each machines are set to complete the amount of production from start time to finish time, a part of the welding points to be performed by the first machine can be performed by the second machine – as a substitute);
a planning unit planning an original first productivity of the first manufacturing machine and an original second productivity of the second manufacturing machine, based on the plan of workpieces to produce by the predetermined period; ([0026] [0027] [0053] the operation productivity for each machines are set to complete total amount of welding points from start time to finish time);
a detection unit acquiring an operation state from the first manufacturing machine (Fig. 4 [0068]), and detecting a sign of a breakdown in the first manufacturing machine based on the operation state (Fig. 4 [0069] detects a component expected to fail);
a prediction unit predicting a stop time when operation of the first manufacturing machine is predicted to stop due to the breakdown, when the detection unit detects the sign of the breakdown; (Fig. 4 [0071] estimates the failure time of the component detected);
a decision unit deciding a maintenance time that is a time when the first manufacturing machine stopping operating due to the breakdown can be returned into an operating state (Fig. 4 [0071] the replacement time); and
a production control unit controlling a productivity of each of the first manufacturing machine and the second manufacturing machine in such a way as to produce the amount of workpieces by the predetermined time, wherein
before the sign of the breakdown in the first manufacturing machine is detected, the production control unit Controls the first manufacturing machine to have an original first productivity, and controls the second manufacturing machine to have an original second productivity ([0053] [0055] [0056] [0061] the production schedule for each machines are set to complete total amount of welding points from start time to finish time with initial workload that corresponding to the operation speed of robot - original productivity of first machine and original productivity of second machine is planned);
after the sign of the breakdown in the first manufacturing machine is detected and before the first manufacturing machine breaks down, the production control unit controls the productivity of the first manufacturing machine and controls the second manufacturing machine to have an updated second productivity that is equal to or greater than the original second productivity (Fig. 4 [0072] [0073] the predicted failure time is earlier than the replacement time, the productivity of first machine is controlled, the reduced load of the first machine is transferred to the second machine, the productivity of the second machine is increased).
Yamamoto does not explicitly teach:
the time period is predetermined by a predetermined time, and a productivity of a manufacturing machine being a number of workpieces per unit time the manufacturing machine performs the process on;
the first manufacturing machine to have an updated first productivity that is equal to or greater than the original first productivity that is controlled by changing an amount of work per unit workpiece involved in the first process performed by the first manufacturing machine.
Fujishiro teaches the time period is predetermined by a predetermined time (Fujishiro: Fig. 8 page 5 paragraph 4 from the bottom, the remaining production amount and remaining time) and a productivity of a manufacturing machine being a number of workpieces per unit time the manufacturing machine performs the process on (Fig. 7 page 5 paragraph 5 product production capacity such as production speed for each machine).
Bake teaches the first manufacturing machine to have an updated first productivity that is equal to or greater than the original first productivity (column 11 lines 52 – 57 and column 12 lines 32-36, do nothing to continue operation of the machine – keeps productivity of the first machine unchanged) that is controlled by changing an amount of work per unit workpiece involved in the first process performed by the first manufacturing machine (Bake teaches the production control unit controls the first manufacturing machine to have an updated first productivity that is equal to the original first productivity. By broadest interpretation, when the first manufacturing machine to have an updated first productivity that is equal to the original first productivity – do nothing to continue the process, means by changing an amount of work per unit workpiece that equals to zero).
In addition, Yamamoto also teaches updating a productivity of a manufacturing machine by changing an amount of work per unit workpiece involved in a process performed by the manufacturing machine ([0056] reducing an operation load by reducing an operation speed of the robot).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yamamoto to incorporate the teachings of Barker and Fujishiro because they all directed to device failure management in industrial operations. Defining operation plan with amount of workpieces to be manufactured by predetermined time and defining productivity with production speed of workpieces will help execute the operation plan. Updating first productivity that is equal to or greater than the original first productivity that is controlled by changing an amount of work per unit workpiece involved in the first process performed by the first manufacturing machine after detection of potential breakdown and boost the total productivity before the first machine stop will help maintain total production level until the first machine can return to normal operation. 
Yamamoto teaches:

    PNG
    media_image1.png
    505
    676
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    460
    727
    media_image2.png
    Greyscale

[0022] The production system 81 comprises a production planning apparatus 6 formed in such a manner as to be communicable with the cell control apparatus 5. The production planning apparatus 6 according to the present embodiment functions as a component management apparatus which performs management of a component of the manufacturing machines 3a, 3b, 3c. The production planning apparatus 6 according to the present embodiment is formed in such a manner as to perform management of a process of the entirety of a factory and management of production of a product.
[0026] The vehicle body 71 is supported by a holder 72. The holder 72 is conveyed by a conveyor 73. The vehicle body 71 is conveyed to a predetermined position and stopped. The robots 1a, 1b, 1c drive to perform spot welding at a plurality of points. The spots of the points at which spot welding is performed are determined in advance.
[0027] …, a part of the welding points to be performed by the first manufacturing machine 3a is formed in such a manner as to be capable of being welded by the second manufacturing machine 3b. Similarly, a part of the welding points to be performed by the second manufacturing machine 3b is capable of being welded by the first manufacturing machine 3a.
[0053] The cell control apparatus 5 includes a work adjustment unit 54 which adjusts an operation load of the plurality of manufacturing machines 3a, 3b, 3c. In the present embodiment, when a failure is not predicted in the manufacturing machines 3a, 3b, 3c, distribution of the points is set so that the plurality of manufacturing mach                                                                                           finish the operation substantially at the same time.
[0068] FIG. 4 is a flowchart of a control of the production system according to the present embodiment. In step 91, the operation information acquisition unit 51 of the cell control apparatus 5 acquires operation states of the respective manufacturing machines 3a, 3b, 3c.
[0069] In step 92, the failure prediction unit 52 acquires the operation states of the respective manufacturing machines 3a, 3b, 3c. The failure prediction unit 52 detects a component expected to fail.

    PNG
    media_image3.png
    833
    415
    media_image3.png
    Greyscale

[0071] In step 93, the failure prediction unit 52 estimates the failure time of the component detected. The failure prediction unit 52 transmits information of the component predicted to fail to the production planning apparatus 6. The production planning apparatus 6 orders the component and acquires a time at which the component is delivered to the factory. In other words, the production planning apparatus 6 sets the replacement time at which the component can be replaced in the factory. In step 94, the replacement time acquisition unit 53 acquires the replacement time from the production planning apparatus 6.
[0055] However, when the failure time is earlier than the replacement time, if the manufacturing machines fail, the manufacturing machines can be no longer used. When the failure time is earlier than the replacement time, the work adjustment unit 54 performs a control for reducing an operation load with respect to the manufacturing machine on which a failure of the component is predicted. Further, the work adjustment unit 54 sets the operation so that the failure time of the component is later than the replacement time.
[0056] A process of reducing an operation load can be determined in advance. For example, a control for stopping a part of the operation or reducing an operation speed of the robot is performed. The operation of reducing the operation speed of the robot is suitable when there is sufficient time in the manufacturing machine on which a failure is predicted.
[0061] The work adjustment unit 54 controls the other manufacturing machines in such a way that the operation as reduced in the manufacturing machine on which a failure of the component is predicted is performed by the other manufacturing machines. The work adjustment unit 54 performs a control for transferring a part of the operation of the manufacturing machine containing the component predicted to fail to the other manufacturing machines. For example, the work adjustment unit 54 performs control so that the welding operation at a part of the points at which the first manufacturing machine 3a has stopped welding is performed by the second manufacturing machine 3b.
[0072] Next, in step 95, the work adjustment unit 54 judges whether or not the failure time is earlier than the replacement time. When the replacement time and the failure time are the same, or when the failure time is later than the replacement time, the control terminates. When the failure time is earlier than the replacement time, the control advances to step 96.
[0073] In step 96, the operation program generation unit 55 of the work adjustment unit 54 creates the operation programs in which the operation has been changed with respect to the respective manufacturing machines 3a, 3b, 3c. With respect to the manufacturing machine containing the component predicted to fail, the operation program generation unit 55 creates the operation program so that the operation load is reduced. Further, the operation program generation unit 55 creates the operation programs of the other manufacturing machines so that the operation as reduced is added. The operation program generation unit55 transmits the corresponding operation programs to the robot control apparatuses 2a, 2b, 2c.
Baker teaches:
column 11 lines 52 – 57
…, the analysis module further operates to make a recommendation 168 based on the real-time operational data 130 and historical data 128 such as illustrated in a non-limiting example to “immediately stop operation of a machine or to continue operation of the machine until performance operating levels reach certain levels.”
column 12 lines 32-36
…, the possible recommendation 168 is to “do nothing” or “continue the use of the machine.” ….
Fujishiro teaches:

    PNG
    media_image4.png
    532
    778
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    744
    1016
    media_image5.png
    Greyscale

page 5 paragraph 4 from the bottom
As shown in FIG. 8, the production / operation plan management table T240 includes a product column 241 for storing product identifiers, a remaining amount column 242 for storing the remaining production amount up to the product production target, The remaining time column 243 for storing the remaining time is used.
page 5 paragraph 5
…. A production / operation condition column 232 for storing an identifier of production / operation conditions, a product column 233 for storing an identifier of a product engaged in the machine, a capability column 234 for storing a product production capacity such as a speed, and the like.

Regarding claim 2, Yamamoto and Barker further teaches:
the updated first productivity of the first manufacturing machine is same as the original first productivity of the first manufacturing machine, and the updated second productivity of the second manufacturing machine is greater than the original second productivity of the second manufacturing machine (Yamamoto: Fig. 4 [0072] [0073] the predicted failure time is earlier than the replacement time, the productivity of first machine is controlled, the productivity of the second machine is increased; Barker: column 11 lines 52 – 57 and column 12 lines 32-36, do nothing to continue operation of the machine – keeps productivity of the first machine unchanged. As a result, right after the time of the sign of the breakdown detection:
1) the reduced load of the first machine after stopping is transferred to the second machine, the second productivity of the second machine is higher than the first productivity of the second machine;
2) the second productivity of the first machine is still same as the first productivity of the first machine;
3) as a result, the second total productivity as sum of the second productivity of the first machine and the second productivity of the second machine is higher than the first total productivity).

Regarding claim 4, Fujishiro further teaches the production control unit performs the productivity increase control from a time when the production plan can be changed (page 9 last paragraph and page 10 5th paragraph, from a time after additional time to change operation condition or to change product).

Regarding claim 5, Yamamoto further teaches an operation information acquisition unit acquiring operation information of the first manufacturing machine (Fig. 4 [0068]), wherein
the detection unit detects the sign of the breakdown, using the operation information of the first manufacturing machine (Fig. 4 [0069] detects a component expected to fail).

Regarding claim 6, Yamamoto further teaches a specifying unit specifying a component to be replaced in order to avoid or repair the breakdown in the first manufacturing machine, based on the sign of the breakdown detected by the detection unit; and a replacement component management unit managing a delivery schedule of the specified component to be replaced, wherein the decision unit deciding the maintenance time according to the delivery schedule of the component to be replaced ([0069] – [0071] replacement component identified and replacement delivery schedule and replacement time determined).

Regarding claim 7, Yamamoto further teaches the prediction unit predicts the stop time according to the amount of operation per unit time of the first manufacturing machine controlled by the productivity increase control ([0042] [0059] the prediction is based on robot speed and amount of an operation load – the amount of operation per unit time).

Regarding claim 9, Yamamoto, Barker and Fujishiro together teach the claimed system. Therefore, they teach the method steps for implementing the system.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Barker and Fujishiro as applied to claims 1-2, 4-7 and 9 above, further in view of Haag US 20130187382 A12.

Regarding claim 3, Yamamoto and Barker further teaches to increase the productivity of the second manufacturing machine to the updated second productivity (Yamamoto: Fig. 4 [0072] [0073] the predicted failure time is earlier than the replacement time, the productivity of first machine is controlled, the productivity of the second machine is increased; Barker: column 11 lines 52 – 57 and column 12 lines 32-36, do nothing to continue operation of the machine – keeps productivity of the first machine unchanged. As a result, right after the time of the sign of the breakdown detection:
1) the reduced load of the first machine after stopping is transferred to the second machine, the second productivity of the second machine is higher than the first productivity of the second machine;
2) the second productivity of the first machine is still same as the first productivity of the first machine;
3) as a result, the second total productivity as sum of the second productivity of the first machine and the second productivity of the second machine is higher than the first total productivity).
Neither Yamamoto nor Barker teaches to control the updated first productivity of the first manufacturing machine is greater than the original first productivity of the first manufacturing machine.
Haag teaches to control the updated first productivity of the first manufacturing machine is greater than the original first productivity of the first manufacturing machine ([0057] first machine is operated at increased speed before failure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yamamoto to incorporate the teachings of Haag because they all directed to device failure management in industrial operations. Increasing the amount of operation per unit time of the first manufacturing machine to greater than the amount of operation per unit time before the sign of the breakdown is detected will help the first manufacturing machine to keep contributing to the total production.


Claims 10-11 rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Barker as applied to claims 1-2 and 5-9 above, further in view of Watanabe JP 2000263388 A3.

Regarding claim 10, neither Yamamoto nor Barker teaches wherein in a period that is after the first manufacturing machine breaks down but before the maintenance time, the second manufacturing machine continues to operate at the updated second productivity after restarting the first manufacturing machine.
Watanabe teaches wherein in a period that is after the first manufacturing machine breaks down but before the maintenance time, the second manufacturing machine continues to operate at the updated second productivity after restarting the first manufacturing machine ([0006] when the faulty manufacturing machine restored, all machines running at the rate higher than normal to make up the schedule. Whether the second machine maintains the updated second productivity which is higher than original -normal already or not is mere a mere design choice choosing from limited options that is not patentable. See MPEP 2143(I)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yamamoto to incorporate the teachings of Watanabe because they all directed to production control. Keep the updated second productivity of second manufacturing after first manufacturing machine restarted after breakdown will help makeup the total production.

Regarding claim 11, Yamamoto, Barker and Watanabe together teach the claimed system. Therefore, they teach the method steps for implementing the system.
Watanabe further teaches the updated first productivity and the updated second productivity being set to cause a total amount of production of the first manufacturing machine and the second manufacturing machine to be same as the planned total amount of production ([0006] when the faulty manufacturing machine restored, all machines running at the rate higher than normal to make up the schedule. Whether the second machine maintains the updated second productivity which is higher than original -normal already or not is mere a design choice choosing from limited options that is not patentable. See MPEP 2143(I)).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Tang whose telephone number is (571)272-7437.  The examiner can normally be reached on M-F 7:30-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL TANG/           Examiner, Art Unit 2115                                                                                                                                                                                             


			


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  Yamamoto, Barker and Fujishiro are the prior arts of record
        2  Haag is the prior art of record
        3  Watanabe is the prior art of record